Citation Nr: 0802483	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1984 to July 1984 and in the U.S. Army from April 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
the veteran's claims of service connection for ruptured discs 
in the low back and for a torn ACL of the left knee.  The 
veteran filed a timely notice of disagreement as to both 
issues.  Subsequently, in December 2005, the Board granted 
the veteran's claim of service connection for a torn ACL of 
the left knee; as this determination constitutes a full grant 
of the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The Board has recharacterized the issue on appeal more 
broadly in order to better serve the veteran's interests. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In December 2005, the veteran was afforded a VA examination 
to determine whether his back disability was related to his 
service-connected left knee disability.  The examiner 
indicated he was unable to offer an opinion without resort to 
speculation.  No opinion was sought as to whether the 
veteran's back disability was directly related to a disease 
or injury in service despite evidence showing that he 
sustained a back injury in service in July 1987 (diagnosed as 
a back strain).  

Where a medical opinion is ambiguous, undetailed, inadequate, 
or relies on an incorrect premise, a remand for a clarifying 
opinion is required.  See Everett v. Principi, 18 Vet. App. 
564 (2004) (where a medical examiner's opinion consisted of 
only one paragraph and stated that the veteran's back 
disability was not due to service based on a gap between 
service and the disability, but where the medical records did 
not reflect any such gap, VA erred when it relied on that 
opinion to deny the veteran's claim for service connection).  
Thus, as the December 2005 VA opinion failed to include a 
discussion of pertinent service medical records, failed to 
address the issue of direct service connection for the 
veteran's low back disability, a remand for another medical 
opinion is required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims folder should be 
referred for a VA orthopedic examination 
for an opinion as to the etiology and 
onset of the veteran's disability of the 
low back.  The claims file and a copy of 
this decision must be made available to 
the examiner, and the examiner should 
indicate in his report whether or not the 
claims file was reviewed.  

Specifically, the examiner's opinion must 
include a discussion and explanation of 
the findings in the veteran's service 
medical records, to include evidence 
showing that the veteran suffered a low 
back injury in July 1987.  Furthermore, 
the examiner is requested to address 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the veteran's current 
back disability is a result of that 
injury, or is otherwise directly related 
to service.  In addition, he/she must 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the veteran's 
current low back disability was caused or 
aggravated by his service-connected left 
knee disability.  The examiner should note 
any other likely causes of the veteran's 
back problems, if possible.  A rationale 
for any opinion expressed should be 
provided. 

2.  After these actions have been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

